DETAILED ACTION
Claims 21-40 are pending in the present application. A preliminary amendment was filed 03 February 2020. Claims 1-20 were cancelled; and new claims 21-40 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 March 2021, 02 October 2020, 03 February 2020 and 03 February 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10 and 13 of U.S. Patent No. 10,599,660 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963). The examiner notes, independent claim 21  and 28 corresponds to independent claim 1 and dependent claim 4 of the US Patent. Dependent claim 4 includes limitation directed toward assignment of a definition or a steward to terms.

16/779,673

21.  A system, comprising: a processor programmed to initiate executable 
operations comprising: presenting on a display text including at least a first 
term;  identifying at least a first curation parameter assigned to the first 
term by querying an enterprise glossary, wherein the first curation parameter 
indicates whether a definition is assigned to the first term;  determining for 
the first term a first score, the first score based, at least in part, on the 
first curation parameter assigned to the first term;  assigning the first score 
to a first data value; and presenting on the display the first data value.

28.  A system, comprising: a processor programmed to initiate executable 
operations comprising: presenting on a display text including at least a first 
term;  identifying at least a first curation parameter assigned to the first 
term by querying an enterprise glossary, wherein the first curation parameter 
indicates whether a steward is assigned to the first term;  determining for the 
first term a first score, the first score based, at least in part, on the first 
curation parameter assigned to the first term;  assigning the first score to a 
first data value;  and presenting on the display the first data value. 


34.  A computer program product, comprising: one or more computer readable 
storage mediums having program code stored thereon, the program code stored on 
the one or more computer readable storage mediums collectively executable by a 
data processing system to initiate operations including: presenting on a 
display text including at least a first term;  identifying at least a first 
curation parameter assigned to the first term by querying an enterprise 
glossary, wherein the first curation parameter indicates whether a definition 
is assigned to the first term;  determining for the first term a first score, 
the first score based, at least in part, on the first curation parameter 
assigned to the first term;  assigning the first score to a first data value;  
and presenting on the display the first data value. 



US Patent 10,599,660 B2

1.  A system, comprising: a processor programmed to initiate executable 
operations comprising: presenting on a display text including at least a first 
term;  identifying a lifecycle of the first term and at least one data asset 
parameter assigned to the first term by querying an enterprise glossary;  
determining for the first term a first score, the first score based, at least 
in part, on the lifecycle of the first term and the at least one data asset 
parameter assigned to the first term;  assigning the first score to a first 
data value;  and presenting on the display the first data value. 
 
    
 
4.  The system of claim 3, wherein the at least one curation parameter 
assigned to the first term is a parameter selected from a group consisting of a 
parameter indicating whether a steward is assigned to the first term, a 
parameter indicting whether a definition is assigned to the first term, a 
parameter indicating whether a label is assigned to the first term, and a 
parameter indicating whether at least one other attribute is assigned to the 
first term. 









10.  A computer program product comprising a computer readable storage 
medium having program code stored thereon, the program code executable by a 
processor to perform a method comprising: presenting, by the processor, on a 
display text including at least a first term;  identifying, by the processor, a 
lifecycle of the first term and at least one data asset parameter assigned to 
the first term by querying an enterprise glossary;  determining, by the 
processor, for the first term a first score, the first score based, at least in 
part, on the lifecycle of the first term and at least one data asset parameter 
assigned to the first term;  assigning, by the processor, the first score to a 
first data value;  and presenting, by the processor, on the display the first 
data value. 
 
    
 
13.  The computer program product of claim 12, wherein the at least one 
curation parameter assigned to the first term is a parameter selected from a 
group consisting of a parameter indicating whether a steward is assigned to the 
first term, a parameter indicting whether a definition is assigned to the first 
term, a parameter indicating whether a label is assigned to the first term, and 
a parameter indicating whether at least one other attribute is assigned to the 
first term. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169